       Case 3:21-mc-00060-DMS Document 3 Filed 01/27/21 PageID.20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ALLEN HAMMLER,                                       Case No.: 3:21-mc-00060-DMS
     CDCR #F-73072,
12
                                         Plaintiff,       ORDER GRANTING PLAINTIFF’S
13                                                        REQUEST TO FILE CIVIL ACTION
                          vs.                             SUBJECT TO PREFILING ORDER
14
     C. IMADA, D. PARAMO, COVEL,
15
                                       Defendants.
16
17
18         On January 11, 2021, Plaintiff Allen Hammler, proceeding pro se and while
19   incarcerated at California State Prison, Corcoran, filed this civil rights action pursuant to
20   42 U.S.C. § 1983 (Compl., ECF No. 1), together with a Request to File Civil Action Subject
21   to Prefiling Order (ECF No. 2).
22         Plaintiff is subject to the following pre-filing order issued by the Court on August
23   13, 2019:
24         Allen Hammler must seek and obtain leave of the presiding judge of the
25         appropriate Court, prior to filing any new actions, against any defendant, in
           any forum in the State of California, based upon, or related in any way, to
26         lawsuits alleging civil rights violations, lawsuits against prison officials, or
27         federal habeas petitions.

28   Hammler v. Alvarez, No. 18-cv-0326-AJB-WVG, ECF No. 63 at 7 (S.D. Cal. Aug. 13,

                                                      1
                                                                                  3:21-mc-00060-DMS
       Case 3:21-mc-00060-DMS Document 3 Filed 01/27/21 PageID.21 Page 2 of 2



 1   2019).
 2         Plaintiff is hereby GRANTED leave to proceed. The Court directs the Clerk of
 3   Court to open a new civil case and file Plaintiff’s Complaint (ECF No. 1) in that case. At
 4   that time, Plaintiff’s Complaint may be subject to sua sponte screening pursuant to 28
 5   U.S.C. § 1915. All further filings shall be made in the new civil case only.
 6         IT IS SO ORDERED.
 7
 8   Dated: January 27, 2021
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                3:21-mc-00060-DMS
